Citation Nr: 1644318	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-33 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's son, T.L.J., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years for the purpose of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from September 1990 to August 1991.  The appellant is the Veteran's son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

[Subsequent to the RO's most recent adjudication, the Veteran submitted additional treatment records related to this claim without waiving his right to RO initial consideration.  As this matter is being remanded anyway, the RO will have an opportunity to consider this evidence in the first instance.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran contends that the appellant, T.L.J., is entitled to recognition as a helpless child on the basis that he manifested permanent incapacity for self-support prior to attaining the age of 18.

In order to establish entitlement to benefits for a "helpless child," it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of his or her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  
A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. §101(4)(A)(ii); 38 C.F.R. §§3.57(a)(1), 3.356.

The Board observes that the appellant turned 18 years old on November [redacted], 2006, and that he received a high school diploma in June 2007.  The record indicates that the appellant has held various jobs for brief periods of time.

The record contains a one-page psychological evaluation conducted in January 1992 when T.L.J. was three years old wherein it was noted that he had a significant medical and social history: his mother had a history of substance abuse during her pregnancy; he was born prematurely and suffered an intracranial hemorrhage; and he was later removed from her home and placed in foster care following hospitalization for scalding burns on the lower part of his back and buttocks.  A psychological evaluation was sought following concerns regarding atypical behaviors that manifested themselves in developmental day placement.  As it appears that additional pages of this psychological evaluation are missing, the complete record must be sought.

Other than this record, there is no contemporaneous medical evidence that documents the degree to which the appellant was incapacitated prior to his 18th birthday; however, the medical evidence reveals a history of psychiatric treatment beginning in 2009.  In March 2010 correspondence, Dr. M.B. stated that she has provided psychiatric treatment to the appellant since July 2009 and that he was hospitalized in the psychiatric unit three times that year, with diagnoses of bipolar disorder type 1, attention deficit hyperactivity disorder (ADHD) r/o schizoaffective disorder, and a history of mild mental retardation.  In November 2010 correspondence, Dr. S.A. stated that she treated the appellant since July 2010 and that earlier records indicated that he suffered from cocaine and alcohol abuse while in utero.  He also had a history of emotional and physical abuse as a young child.  Although it was unclear at what age he began treatment, available records indicate that he was diagnosed with ADHD at age six and began treatment with medication at that time.  She noted that T.L.J. has been hospitalized in the psychiatric unit three times in 2009 and twice in 2010 with diagnoses of bipolar disorder type 1, attention deficit hyperactive disorder, and r/o schizoaffective disorder.  She indicated that his prognosis was guarded due to the chronic character of his mental illness and history of impulsive acts.  

The Board notes that treatment records and hospitalization records from Drs. M.B.  and S.A. are not associated with the record.  Additionally, the record includes two pages of treatment records from ECU Physicians which appear to have missing pages.  Further, while the record contains claims forms for treatment received at Pitt County Memorial Hospital, such treatment and/or hospitalization records are not associated with the record.  The duty to assist requires that the complete records be obtained and considered in adjudicating the appellant's claim.  38 C.F.R. § 3.159.

Further, the appellant is currently in receipt of Social Security Administration (SSA) benefits.  See June 2010 SSA notification letter.   While that is after his 18th birthday, the Board notes that such records may contain historical information that is pertinent to the appeal.  To date, VA has made no attempt to obtain any SSA records for the appellant.  Accordingly, the Board must remand this matter in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, his SSA earnings records should also be requested.

As the case is being remanded, the Veteran/appellant should also be afforded another opportunity to identify any records of private medical treatment that they would like to submit or have VA obtain on the appellant's behalf.  This is especially important because it appears that he has undergone private medical treatment for his psychiatric disability; however, as yet, no medical records concerning this treatment prior to the appellant attaining the age of 18 years have been associated with the claims file.

VA's Adjudication and Procedures Manual provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.   See M21, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  If records pre-dating the appellant's November 2006 birthday are obtained as a result of this remand, a VA medical opinion will be necessary to assist in determining if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to her 18th birthday.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran/appellant requesting that they identify any relevant outstanding private treatment records and any other relevant evidence pertaining to the claim of entitlement to VA benefits based on helpless child status.  In particular, information concerning the appellant's psychiatric treatment, including any treatment prior to his 18th birthday should be requested, as well as the complete records of all evaluations and/or treatment from ECU Physicians, to include records from Drs. M.B.  and S.A., Pitt County Memorial Hospital, and the complete report from a January 1992 psychological evaluation.  They should be invited to submit this evidence themselves or to request VA to obtain it on their behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

After the Veteran/appellant have signed the appropriate releases, obtain those records not already associated with the claims file.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran/appellant of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Secure for the record from SSA copies of its determination on the appellant's claim for SSA disability benefits, including his official earnings record prior to and after age 18 (and all medical records considered in connection with such claim).  If such records are unavailable, a negative response must be obtained. 

3.  Thereafter, if any records obtained as a result of paragraphs 1 and 2 above are dated prior to November 2006, forward the appellant's claims folder to a VA medical professional with the appropriate level of expertise to help ascertain if the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  If a medical opinion cannot be provided without examination of the appellant, then such examination should be scheduled. 

The examiner should state, based on the available evidence, whether it is at least as likely as not (a 50 percent or greater probability) that the appellant became permanently incapable of self-support by reason of a mental or physical disability prior to attaining the age of 18 years.  If so, the examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that there was improvement sufficient to render the appellant capable of self-support at any point after age 18.  If the appellant was capable of self-support, the VA examiner should discuss the specific evidence that establishes that the appellant is capable of self-support with particular attention to his industrial and employment capabilities, if any.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, review the record and re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

